


110 HR 2975 IH: To make unlawful the establishment or maintenance within

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2975
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To make unlawful the establishment or maintenance within
		  the United States of an office of the Palestine Liberation Organization
		  (PLO).
	
	
		1.Downgrade in status of PLO
			 office in the United States
			(a)RequirementNotwithstanding
			 any other provision of law, the President shall withdraw or terminate any
			 waiver by the President of the requirements of section 1003 of the Foreign
			 Relations Authorization Act of 1988 and 1989 (22 U.S.C. 5202) (prohibiting the
			 establishment or maintenance of a Palestinian information office in the United
			 States), and such section shall apply so as to prohibit the operation of a
			 Palestine Liberation Organization (PLO) or Palestinian Authority office in the
			 United States from carrying out any function other than those functions carried
			 out by the Palestinian information office in existence prior to the Oslo
			 Accords.
			(b)Conforming
			 amendmentsSection 604(a) of the Foreign Relations Authorization
			 Act, Fiscal Year 2003 (Public Law 107–228), is amended—
				(1)by striking
			 paragraph (2); and
				(2)by redesignating
			 paragraphs (1), (3), and (4) as paragraphs (1), (2), and (3),
			 respectively.
				
